Citation Nr: 1146737	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-17 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a skin disorder, to include as due to an undiagnosed illness.  

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for chronic fatigue, to include as due to an undiagnosed illness.  

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for alopecia areata, to include as due to an undiagnosed illness.  

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a sleep disorder, to include as due to an undiagnosed illness.  



REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1986, from January 1991 to May 1991, from January 2000 to December 2000, from March 2003 to July 2003, and from July 2004 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

A hearing was held on September 29, 2011, by means of video conferencing equipment with the Veteran in Philadelphia, Pennsylvania, before the undersigned acting Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2)  and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

In September 2011, the Board received additional evidence from the Veteran.  VA regulations require that pertinent evidence submitted by the Veteran be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC), unless the procedural right is waived in writing by the Veteran or representative.  38 C.F.R. §§ 19.37, 20.1304 (2011).  The Veteran's representative did submit a waiver of the RO's initial consideration of the new evidence in September 2011.  Thus, the Board finds no prejudice to the Veteran in proceeding to adjudicate this appeal.  

The merits of the Veteran's claims for service connection for a skin disorder, chronic fatigue, alopecia areata, and a sleep disorder will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  Unappealed rating decisions dated in October 1995 and December 1997 previously considered and denied service connection for a skin disorder, fatigue, hair loss, and a sleep disorder.  

3.  The evidence received since the December 1997 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection for a skin disorder, fatigue, hair loss, and a sleep disorder.  


CONCLUSIONS OF LAW

1.  The December 1997 rating decision, which most recently denied the claims for service connection for a skin disorder, fatigue, hair loss, and a sleep disorder due to undiagnosed illness, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).  

2.  The evidence received subsequent to the December 1997 rating decision denying service connection for a skin disorder, fatigue, hair loss, and a sleep disorder is new and material, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With respect to the Veteran's claim to reopen, in Kent v. Nicholson, 20 Vet. App. 1, 10   (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

In the decision below, the Board has reopened the Veteran's claims for service connection for a skin disorder, fatigue, alopecia areata, and a sleep disorder.  Therefore, regardless of whether VA's duties to notify and assist have been met in this case, no harm or prejudice to the Veteran has resulted.  Thus, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication. Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120   (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 


Law and Analysis

The Veteran contends that he developed a dry skin disorder, chronic fatigue, alopecia areata, and a sleep disorder after being exposed to smoke and other fumes from burning oil wells during his active service in the Persian Gulf in Kuwait and Afghanistan.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Under the provisions of specific legislation enacted to assist veterans of the Persian Gulf War, service connection may be established for a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined as a cluster of signs or symptoms; or, any diagnosed illness that VA determines in regulations warrants a presumption of service-connected. 38 U.S.C.A. § 1117(a)(2). 

Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders. 38 U.S.C.A. § 1117(g). 

Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia theater of operations during the Persian Gulf War. See 38 C.F.R. § 3.317(c).  If signs or symptoms have been attributed to a known clinical diagnosis in the particular veteran's case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans. See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998). 

Initially, the Board notes that the Veteran's claims for service connection for a skin disorder, fatigue, hair loss, and a sleep disorder were previously considered and denied in rating decisions dated in October 1995 and December 1997.  The Veteran was notified of those decisions and of his appellate rights; however, he did not submit a notice of disagreement following either decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In May 2008, the Veteran essentially requested that his claims for service connection for a skin disorder, fatigue, hair loss, and a sleep disorder be reopened. The August 2008 rating decision currently on appeal denied reopening the claims because new and material evidence was not submitted.  

 In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The evidence of record at the time of the last final denial in December 1997 included the Veteran's service treatment records, VA treatment records, VA examination reports, and various lay statements from his friends, family, and coworkers.  These examination reports did not address the Veteran's contention that he suffers from various undiagnosed illnesses related to his Persian Gulf War service.  

In the December 1997 rating decision, the RO observed that the Veteran served in the Gulf War theater from January 1991 to April 1991.  It was also noted that he had complained of difficulty sleeping at the time of his March 1991 separation examination.   However, his service treatment records were negative for any complaints or findings of a skin disorder, fatigue, and hair loss, and there were no objective findings of fatigue or a sleep disorder upon VA examination.  In addition, the RO indicated that the Veteran did complain of alopecia areata in September 1994, but noted that he responded well to treatment and that there was no evidence of a current disorder during the VA examination provided in connection with his claim.  

The evidence associated with the claims file subsequent to the December 1997 rating decision includes VA treatment records, VA examination reports, various lay statements, and hearing testimony.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the December 1997 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claims for service connection.  The majority of this evidence is certainly new, in that it was not previously of record.  

With regard to whether the evidence is material, the Board notes that the Veteran testified in September 2011 that his fatigue and sleep disorder began in during his service in Desert Storm in 2001.  The Veteran is competent to describe his observable symptoms.  See Charles v. Principi, 16 Vet. App. 270, 274 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469   (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Thus, there is some evidence suggesting that the Veteran may have had fatigue and a sleep disorder that began in service.  

Moreover, the Veteran provided testimony in September 2011 regarding the manifestations of his hair loss and a skin disorder after service.   VA medical records dated in May 2008 also indicate that his past medical history includes sleep apnea and dry skin, and in July 2008, an overnight polysomnogram assessed him as having obstructive sleep apnea.  Various lay statements further attest to the Veteran's current symptomatology.  As such, there is some evidence suggesting that he currently has the claimed disorders.  

The newly submitted evidence pertains to elements of the claims that were previously found to be lacking.   Furthermore, as will be discussed below, the evidence triggers VA's duty to provide an examination. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for a skin disorder, fatigue, hair loss, and a sleep disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a skin disorder, and to this extent only, the appeal is granted.  

New and material evidence having been submitted, the claim of entitlement to service connection for fatigue is reopened, and to this extent only, the appeal is granted.  

New and material evidence having been submitted, the claim of entitlement to service connection for alopecia areata is reopened, and to this extent only, the appeal is granted.  

New and material evidence having been submitted, the claim of entitlement to service connection for a sleep disorder, is reopened, and to this extent only, the appeal is granted.  


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

In this case, the Veteran has not been afforded a VA examination in connection with his current claims.  As previously discussed, he has contended that he developed the disorders as a result of his exposure to smoke and fumes while serving in the Persian Gulf.  

Notably, an October 1983 service treatment record shows that the Veteran was treated for a rash on his groin, which was later diagnosed as "jock itch" in November 1983.  An emergency care and treatment report dated in December 1984 also indicates treatment for an obstructed airway after the Veteran was found apneic in his rack, was aroused, and complained of difficulty breathing due to a feeling of constriction in his throat.  In addition, his March 1991 separation examination noted that he had complained of sleep difficulty while in service.  An April 1991 treatment record further reveals that the Veteran was evaluated for snoring and associated sleep disturbance.  

In addition, on a medical history report in October 1996, the Veteran "checked-the-box" for frequent trouble sleeping and reported experiencing hair loss on his head, legs, and stomach for which he underwent steroid treatments for one year at the Philadelphia VA hospital from 1993 to 1994.  A post-deployment health assessment questionnaire dated in June 2003 also indicates that the Veteran reported often being exposed to DEET insect repellent and sometimes being exposed to environmental pesticides, such as area fogging, smoke from burning trash or feces, and vehicle or truck exhaust fumes.  

Moreover, the record shows the Veteran was first treated for alopecia symptoms in September 1993 and was diagnosed with ichthyosis vulgaris described as an "autosomally dominant inherited disorder of dry skin" in January 1997.  He was first treated for obstructive sleep apnea in May 2008, although a January 1997 VA examination report documents a reported history of a sleep disorder and chronic fatigue that began in service.  Further, various lay statements from the Veteran's friends, co-workers, and family received in October 1996 and September 2011 reflect observations of insomnia, hair loss, a dry skin disorder, chronic fatigue, and a sleep disorder.  

During his September 2011 hearing, the Veteran testified that he first noticed hair loss and skin irritation after service in the early 1990s and underwent treatment for both disorders in the mid-1990s.  He acknowledged that he did not undergo treatment for a skin disorder or for hair loss in service.  However, he does claim that he was diagnosed with sleep apnea while in service, although it was not documented in the record.  He described experiencing chronic fatigue since his discharge from service, which he related to being constantly tired due to his sleep apnea and insomnia.  

As previously noted, the Veteran has not been afforded a VA examination to determine if he currently has a skin disorder, fatigue, alopecia, or a sleep disorder that are related to his active duty service, including service in the Southwest Asia theater of operations during the Persian Gulf War.  Therefore, the Board finds that adjudication of the issues requires that VA examinations and medical opinions be obtained.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Further, the Board notes that, in a VA Form 119, Report of Contact, dated in December 1996, the Veteran indicated that he underwent a Gulf War protocol VA examination in June 1995 at the Philadelphia VA Medical Center (VAMC).  An attempt to retrieve a copy of the examination was made; however, the records received appear to be incomplete, as they only contain a copy of a chest x-ray report from July 1994 and a dermatology clinic report from June 1995.  The Board reviewed the virtual VA electronic records, but found no medical records in the Veteran's electronic record.  Hence, another attempt should be made to locate this examination report, as it appears to pertain to the current claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request any outstanding VA treatment records, to specifically include a copy of a Gulf War protocol examination report dated in June 1995.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.  

2.  The Veteran should be afforded a VA examination(s) to determine the nature and etiology of any skin disorder, fatigue, alopecia areata, and sleep disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.  He or she should also review this remand and the Veteran's September 2011 hearing testimony.

The examiner should identify all current skin disorders, fatigue, alopecia areata, and sleep disorders, to include sleep apnea.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, including any symptomatology and/or exposure to smoke and fumes therein.

If the Veteran has symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine whether it is at least as likely as not that such symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AMC/RO on the basis of additional evidence.  If the benefit sough is not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


